Citation Nr: 0314527	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1975.  

This appeal came to the Board of Veterans' Appeals (Board) 
from July 2001 and later RO rating decisions that denied 
service connection for sinusitis, bilateral hearing loss, 
hypertension with vascular disease, heart disease, and 
migraine headaches.  In a December 2002 decision, the Board 
denied the appeal for service connection for sinusitis, 
bilateral hearing loss, hypertension with vascular disease, 
and heart disease.  At that time, the Board deferred action 
on the appeal for service connection for migraine headaches.

In March 2003, the Board undertook additional development on 
the issue of entitlement to service connection for migraine 
headaches, pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  The veteran was notified of this action in March 
2003.



REMAND

The veteran underwent a VA neurological examination in March 
2003 pursuant to a request from the Board.  The Board's 
regulation authorizing development of evidence or cure of 
procedural defect by issuance of Veterans Claims Assistance 
Act of 2000 letters was invalidated by Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claim for 
service connection for migraine 
headaches.  This review should consider 
the report of the veteran's VA 
neurological examination in March 2003.

2.  If action remains adverse to the 
veteran after the above action, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be given the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




